    Case: 1:18-cv-04853 Document #: 77 Filed: 05/09/19 Page 1 of 2 PageID #:3968



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 CITY OF EVANSTON and THE UNITED
 STATES CONFERENCE OF MAYORS,

                                 Plaintiffs ,            Case No. 1:18-cv-04853
        v.
                                                         Hon. Harry D. Leinenweber
 WILLIAM P. BARR, in his official capacity as
 Attorney General of the United States,

                                 Defendant.



                     DEFENDANT’S MOTION TO DISMISS,
         OR IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT

        Defendant Attorney General William P. Barr hereby moves the Court, pursuant to Rule

12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil Procedure, to dismiss the Amended

Complaint filed in this matter, or in the alternative, to grant summary judgment in favor of the

Defendant, pursuant to Rule 56, upon all counts of the Amended Complaint.

        This motion is based upon the accompanying memorandum in support, Defendant’s

Request for Judicial Notice, Defendant’s Local Rule 56.1 Statement of Undisputed Material Facts,

the Administrative Record filed in this matter, and the record in this case.




                                                     —   1—
Case: 1:18-cv-04853 Document #: 77 Filed: 05/09/19 Page 2 of 2 PageID #:3969



                                  Respectfully submitted,

                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  JOHN R. LAUSCH, JR.
                                  United States Attorney

                                  JOHN R. TYLER
                                  BRAD P. ROSENBERG
                                  Assistant Directors

                                  /s/ Daniel D. Mauler
                                  Daniel D. Mauler (Virginia State Bar No. 73190)
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, DC 20530
                                  Phone: (202) 616-0773
                                  Fax: (202) 616-8470
                                  E-Mail: dan.mauler@usdoj.gov

                                  Counsel for Defendant




                                       —   2—
